PD-1468-15
                               PD-1468-15                            COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 11/12/2015 2:10:59 PM
                                                                     Accepted 11/12/2015 2:57:34 PM
                                                                                      ABEL ACOSTA
                      Cause No.                                                               CLERK



                             No. 13-13-00608-CR
               Court of Appeals for the Thirteenth District of Texas
                            Corpus Christi-Edinburg

  From the District Court of Llano County, 424th Judicial District No. CR-6612,
                     Honorable Dan Mills, Judge Presiding


             IN THE TEXAS COURT OF CRIMINAL APPEALS

                                AUSTIN, TEXAS


                               Cole Canyon Lockhart

                                         v.

                                 The State of Texas


                   APPELLANT’S FIRST MOTION FOR
                     EXTENSION OF TIME TO FILE
                PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:
      Appellant, Cole Canyon Lockhart, respectfully presents this first motion to
extend time to file his petition for discretionary review pursuant to TEX. R. APP. P.
10.5(b) and 68.2(c). In support of his motion, Appellant would show the Court as
follows:




           November 12, 2015


                                     Page 1 of 4
                                            I.
      1.      Movant’s case was affirmed by the Texas Court of Appeals,
Thirteenth District, at Corpus Christi-Edinburg, Cause No. 13-13-00608-CR, Cole
Canyon Lockhart, Appellant v. The State of Texas, Appellee, on September 17,
2015. Appellant’s Motion for Rehearing and Motion for En Banc Reconsideration
were denied on October 15, 2015.


      2.      The deadline to file Movant’s petition for discretionary review in this
court is November 15, 2015. This motion is filed on or before the last day to file
the petition, or within 15 days after the last day to file the petition.


      3.      This is the first request for extension of time to file a petition for
discretionary review and no previous extensions have been granted.


      4.      Movant seeks an additional 60 days in which to file a petition for
discretionary review.


                                           II.
      Movant requests this extension of time to file a petition for discretionary
review for the following reasons:


      1. Undersigned counsel, a solo practitioner without staff, is appointed to
           represent Movant at trial and on direct appeal.




                                       Page 2 of 4
      2. Undersigned counsel has appointed and retained cases that have required
         his immediate attention during the previous thirty days and prevented
         him from working on the petition for discretionary review.


      3. Counsel believe that there are important issues that should be presented
         to the Court of Criminal Appeals through a petition for discretionary
         review to ensure that justice is done in this case.


      4. Counsel believes that Movant will be prejudiced unless the Court grants
         this motion for a 60-day extension and that granting this extension will
         not prejudice the State of Texas.


      5. The extension is not sought only for delay, but so that justice can be
         done.


      WHEREFORE, PREMISES CONSIDERED, Movant respectfully requests
that the Court grant this motion for extension of time in which to file his petition
for discretionary review and that the Court grant such other and further relief to
which Movant may show himself to be justly and equitably entitled.


                                       Respectfully submitted,

                                       /s/ Tracy D. Cluck
                                       ___________________________
                                       TRACY D. CLUCK
                                       Texas Bar No. 00787254


                                     Page 3 of 4
                                      12600 Hill Country Blvd., Ste. R-275
                                      Austin, Texas 78738
                                      Telephone: (512) 329-2615
                                      Telecopier: (512) 329-2604
                                      tracy@tracyclucklawyer.com

                                      ATTORNEY FOR APPELLANT
                                      COLE CANYON LOCKHART



                           CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing document has
been served on the following counsel of record on November 12, 2015:


VIA FACSIMILE: 325-247-5274
Gary Bunyard
g.bunyard@co.llano.tx.us
Assistant District Attorney
33rd & 424th Judicial Districts

Attorney for Appellee
The State of Texas

                                             /s/ Tracy D. Cluck

                                             TRACY D. CLUCK




                                    Page 4 of 4